This decision of the Supreme Court of New Mexico was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Supreme Court.

            IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Filing Date: March 21, 2022

No. S-1-SC-37745

ENOUGH, An Unincorporated
Student Advocacy Group,

      Plaintiff-Appellee,

v.

RAY JARAMILLO, in his capacity
as a member of the Las Cruces
Public School District Board of Education,

      Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
James T. Martin, District Judge

Walsh Gallegos Treviño Kyle & Robinson P.C.
Elena Martinez Gallegos
Albuquerque, NM

InAccord, P.C.
Daniel A. Ivey-Soto
Daniel M. Hill
Albuquerque, NM

for Appellant

Kemp Smith LLP
CaraLyn Banks
Las Cruces, NM

for Appellee

                   DISPOSITIONAL ORDER DISMISSING APPEAL
{1}    WHEREAS this matter came on for consideration by the Court under Rule 12-
603 NMRA, and the Court having considered the record proper and the pleadings filed
with the Court; Chief Justice Michael E. Vigil, Justice C. Shannon Bacon, Justice David
K. Thomson, Justice Julie J. Vargas, and Justice Briana H. Zamora concurring;

{2}   NOW THEREFORE, IT IS ORDERED that the issues presented by this appeal
are moot, the district court’s order finding probable cause to begin recall proceedings
pursuant to the recall act filed on June 11, 2019 is also moot, and Defendant-
Appellant’s appeal is hereby dismissed.

{3}   IT IS SO ORDERED.

MICHAEL E. VIGIL, Chief Justice

C. SHANNON BACON, Justice

DAVID K. THOMSON, Justice

JULIE J. VARGAS, Justice

BRIANA H. ZAMORA, Justice